DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated December 8, 2020.  Claims 1-20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
In view of Applicant’s amendments, the 35 USC 112(b) rejection presented in the non-final office action dated June 8, 2020, are hereby withdrawn.
In view of Applicant’s amendments, the 35 USC 101 rejection presented in the non-final office action dated June 8, 2020, are hereby withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein (see the Claim Rejections – 35 USC 103 section below, particularly new cited reference, Tomar 20080127092).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (20060195817 – hereinafter Moon) in view of Weatherhead et al. (20140130012 -- hereinafter Weatherhead) and Tomar (20080127092 -- hereinafter Tomar).

	With respect to claim 1, Moon discloses A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling; see also claim 17, A storage medium comprising a plurality of :
	subsequent to receiving an addition to a test execution user interface of a software object from a software object library, integrate, in a test routine, the software object (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] and then the definitions can be retrieved from storage as needed to generate multiple copies of objects for automating construction of the model or construction of a different model. A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0041], First, the human operator defines pages, either manually or by retrieving a stored page or page template from storage 210 [software object library]; see also [0022], FIG. 1 shows an exemplary system 100 for automated modeling, simulating, testing, troubleshooting, etc., of a workflow via a UI 102; see also [0029] and [0058]-[0062]), wherein software objects comprises:
		[an automated control device layer,] 
		a human machine interface layer  (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface layer].), and 
		a testing layer [comprising a test script for the software object] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and testing a workflow in a user interface; see also [0027] and [0032].); 
	in response to receiving a request to initiate an operational test of the software object,	executing the operational test [by running at least the test script] (Id.; see also [0029], The second tool, the model previewer 230 executes the model, e.g., executes tests based on the model created using the model editor 228); and 
	enabling display, on the test execution user interface, of test results for the operational test (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
	Moon does not appear to explicitly disclose an automated control device layer. However, in analogous art, Weatherhead teaches these limitations (e.g., Fig. 2, 4, and 21 along with associated text, e.g., [0054] As used herein, the term "object" generally refers to any piece of software code that can facilitate one or more industrial automation applications. An example of an "object" is a "module" or a "modular object" that can be a reusable and/or customizable piece of software that can be utilized within an industrial process definition to facilitate one or more industrial automation applications; [0063-4], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of 
Moon in view of Weatherhead does not appear to explicitly disclose comprising a test script for the software object or by running at least the test script. However, this is taught in analogous art, Tomar (e.g., Figs. 2-3 and associated text, e.g., Abstract, An executable portion of the web-based application is located, an object corresponding to the executable portion and stored in a library of objects in a computer readable memory is called, the object is executed to test the executable portion; [0045], The object based automation tool 40 then, at 84, calls and executes the object [software object] that corresponds to this control. This object is among the objects 44 stored in the memory of the computer 10. As indicated above, this object may be written in VBScript [software object comprises a testing layer comprising a test script for the software object].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Tomar because “save substantial labor as compared to manual testing” and it conveniently allows “the machine executing test script is able to perform parallel activities even while the test script is executing on that machine,” as suggested by Tomar (see [0002] and [0008]).

With respect to claim 9, Moon discloses A system for testing [automated industrial process] routines (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling.), comprising:
a memory that stores executable components (Id.; see also claim 17, A storage medium comprising a plurality of executable instructions.); and 
a processor, functionally coupled to the memory, that executes the executable components, the executable component comprising (Id.):
a test execution interface component (e.g., Fig. 2 and associated text, e.g., One or more UI modeling engines (e.g., 112, 112', 112'') [test execution interface component] may be used at various locations in the exemplary system 100.) configured to:
	subsequent to receiving an addition to a test execution user interface of a software object from a software object library, integrate, in a test routine, the software object (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] and then the definitions can be retrieved from storage as needed to generate multiple copies of objects for automating construction of the model or construction of a different model. A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0041], First, the human operator defines pages, either manually or by retrieving a stored page or page template from storage 210 [software object library]; see also [0022], FIG. 1 shows an exemplary system 100 for automated modeling, simulating, testing, troubleshooting, etc., of a workflow via a UI 102; see also [0029] and [0058]-[0062]), wherein the software object comprises (e.g., Figs. 1, 3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing): 
	[an automated control device layer], 
	a testing layer [comprising a test script for the software object] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].), and
	a human machine interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface].); 
in response to receiving a request to initiate an operational test of the software object, execute the operational test [by running at least the test script] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing a workflow in a user interface are created, as well as test data to be used in a runtime test of the model; [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].); 
enable display of test results for an operational test of the software object (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
automated industrial process or an automated control device layer. However, in analogous art, Weatherhead teaches these limitations (e.g., Fig. 2, 4, and 21 along with associated text, e.g., [0054] As used herein, the term "object" generally refers to any piece of software code that can facilitate one or more industrial automation applications. An example of an "object" is a "module" or a "modular object" that can be a reusable and/or customizable piece of software that can be utilized within an industrial process definition to facilitate one or more industrial automation applications; see also [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource; see also [0045], Examples of control systems include programmable logic controllers (PLCs), programmable automation controllers (PACs) and any other control device that can be utilized within an industrial process; see also [0150].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead because industrial automation can “increase the productivity and/or quality of an industrial process” and the invention of Weatherhead can “facilitate the design of objects to be used by control systems to manage, command, direct, or regulate the behavior of other devices utilized within an industrial process,” as suggested by Weatherhead (see [0002] and [0045]).  
Moon in view of Weatherhead does not appear to explicitly disclose comprising a test script for the software object or by running at least the test script. However, this is taught in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Tomar because “save substantial labor as compared to manual testing” and it conveniently allows “the machine executing test script is able to perform parallel activities even while the test script is executing on that machine,” as suggested by Tomar (see [0002] and [0008]).

With respect to claim 16, Moon discloses A method for testing [automated industrial process] routines (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling.), comprising:
subsequent to receiving an addition to a test execution user interface of a software object from a software object library, integrating, by a system comprising a processor and in a test routine, the software object (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] , wherein the software object comprises (e.g., Figs. 1, 3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing.):
	[an automated control device layer], 
	a testing layer [comprising a test scrip for the software object], and
	a human machine interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface].); 
in response to receiving a request to initiate an operational test of the software object, executing, by the system, the operational test (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing a workflow in a user interface are created, as well as test data to be used in a runtime test of the model; [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].); 
enabling display, by the system and on the test execution user interface, of test results for the operational test (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
	Moon does not appear to explicitly disclose automated industrial process or an automated control device layer. However, in analogous art, Weatherhead teaches these limitations (e.g., Fig. 2, 4, and 21 along with associated text, e.g., [0054] As used herein, the term "object" generally refers to any piece of software code that can facilitate one or more industrial automation applications. An example of an "object" is a "module" or a "modular object" that can be a reusable and/or customizable piece of software that can be utilized within an industrial process definition to facilitate one or more industrial automation applications; see also [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource; see also [0045], Examples of control systems include programmable logic controllers (PLCs), programmable automation controllers (PACs) and any other control device that can be utilized within an industrial process; see also [0150].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of 
Moon in view of Weatherhead does not appear to explicitly disclose comprising a test script for the software object. However, this is taught in analogous art, Tomar (e.g., Figs. 2-3 and associated text, e.g., Abstract, An executable portion of the web-based application is located, an object corresponding to the executable portion and stored in a library of objects in a computer readable memory is called, the object is executed to test the executable portion; [0045], The object based automation tool 40 then, at 84, calls and executes the object [software object] that corresponds to this control. This object is among the objects 44 stored in the memory of the computer 10. As indicated above, this object may be written in VBScript [software object comprises a testing layer comprising a test script for the software object].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Tomar because “save substantial labor as compared to manual testing” and it conveniently allows “the machine executing test script is able to perform parallel activities even while the test script is executing on that machine,” as suggested by Tomar (see [0002] and [0008]).

	With respect to claims 2 and 10, Weatherhead further discloses wherein the automated control device layer is a programmable logic controller layer (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; logic code can be an equipment resource [wherein the automated control device layer is a programmable logic controller layer].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reasons set forth above with respect to claims 1 and 9.

	With respect to claims 3 and 11, Moon also discloses wherein the software object is represented on the test execution user interface as a display element (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0062] At block 1010, visual representations of the objects are arranged into an order on the user interface.) and Weatherhead further teaches corresponding to a physical object in an automated industrial process (e.g., Fig. 5 and associate text, e.g., [0063-4], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206...Definition 206, in an example, can refer to one or more reusable definitions. Reusable definitions can include program code that can alter the state of one or more resources in an industrial automation system (e.g., logic code that can control opening and closing of a valve) [corresponding to a physical object in .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reasons set forth above with respect to claims 1 and 9.

	With respect to claims 4, 12, and 17, Moon also discloses wherein the test routine comprises a plurality of software objects from the software object library (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0062] At block 1010, visual representations of the objects are arranged into an order on the user interface. The order of the objects, e.g., an order of states or sets, represents the workflow being tested; see also [0058-61].).

	With respect to claim 5, Weatherhead further discloses wherein the automated control device layer comprises a physical properties upon which a programmable logic controller acts (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reasons set forth above with respect to claim 1.

	With respect to claim 6, Moon also discloses	 wherein the human machine interface layer comprises a display property that causes the software object to be displayed on a human machine interface device (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages).).

	With respect to claim 7, Moon also discloses wherein each of the plurality of software objects comprises [a test operation executable on a physical property of the automated control device layer] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0022], [0025, [0027] and [0032].), Weatherhead further teaches on a physical property of the automated control device layer (e.g., Figs. 2, 4, 5, and 21 along with associated text, e.g., [0057] Functionalities 202a-202n allow the object 106a to be implemented in various applications and/or in connection with different components of the applications; [0064] Definition 206, in an example, can refer to one or more reusable definitions. Reusable definitions can include program code that can alter the state of one or more resources in an a test operation executable (e.g., Figs. 2-3 and associated text, e.g., Abstract, An executable portion of the web-based application is located, an object corresponding to the executable portion and stored in a library of objects in a computer readable memory is called, the object is executed to test the executable portion; [0045], The object based automation tool 40 then, at 84, calls and executes the object [software object] that corresponds to this control. This object is among the objects 44 stored in the memory of the computer 10. As indicated above, this object may be written in VBScript.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the inventions of Weatherhead and Tomar for the same reasons set forth above with respect to claim 1.

	With respect to claim 8, Tomar further discloses wherein the testing layer comprises a test operation executable (e.g., Figs. 2-3 and associated text, e.g., Abstract, An executable portion of the web-based application is located, an object corresponding to the executable portion and stored in a library of objects in a computer readable memory is called, the object is executed to test the executable portion; [0045], The object based automation tool 40 then, at 84, calls and executes the object [software object] that corresponds to this control. This object is among the objects 44 stored in the memory of the computer 10. As indicated above, this object may be written in VBScript and Wetherhead further discloses on the display property from the human machine interface (e.g., Figs. 2, 4, 5, and 21 along with associated text, e.g., [0057] Functionalities 202a-202n allow the object 106a to be implemented in various applications Operator Interface (or HMI) that can display graphics, information (e.g., dashboard) [that may be executed on one or more of the plurality of display properties from the human machine interface layer]; see also [0058].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the inventions of Tomar and Weatherhead for the same reasons set forth above with respect to claim 1.

	With respect to claims 13 and 18, Weatherhead further discloses wherein the automated control device layer comprises a physical property acted upon by at least one of a virtual programmable logic controller and a [hardware programmable logic controller] (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code [virtual programmable logic controller] can be an equipment resource [plurality of physical properties that may be acted upon by a programmable logic controller].).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

	With respect to claims 14 and 19, Weatherhead further discloses wherein the test execution interface component is further configured to: perform, by the virtual programmable logic controller, an action on one or more physical properties associated with the software object (e.g., Figs. 2, 4, and 21 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource [perform, by the virtual programmable logic controller, an action on one or more physical properties associated with the software object]; see also [0148], At element 2104, a simulation is run to validate the workflow. The simulation can be performed by an entity, a group of entities, or a supervisor of the entities.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reasons set forth above with respect to claims 9 and 16.


With respect to claims 15 and 20, Moon also discloses wherein the human machine interface layer comprises a display property that cause the software object to be displayed on a human machine interface device (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192